Jenkins, J.
1. Where a person employs an attorney to bring suit on a note secured by a deed to land, and, in order to pay off an outstanding claim against the land, turns over to his attorney money for that purpose, but, owing to subsequent developments pertaining to the outstanding lien, directs his attorney not to make the payment indicated, and afterwards demands the return of the money, the attorney, on withholding the money, is subject to rule under the provisions of the Civil Code (1910), § 4954.
2. Where the petition for the rule admits liability of the movant to the attorney in a named amount, and asks only that the attorney be required to pay over the difference between that amount and' the sum so withheld, and where the attorney in his answer to the rule sets up other and larger sums claimed by him to be due him by the movant, on which pleading an issue is made, and a verdict is returned by> the jury in favor of the movant, and judgment thereon is entered according to law, the judgment will not be disturbed, where it appears that under the evidence the jury could have found in accordance with the verdict.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.